Citation Nr: 0932223	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
herniated disc operation with fusion, lumbosacral spine, 
currently rated 20 percent.

2.  Entitlement to a compensable rating for injury to the 
right thigh, limitation of extensor muscle, currently rated 0 
percent.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis and calcifying 
synvovitis, right knee, status post total knee replacement.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis and calcifying 
synvovitis, left knee, status post total knee replacement

5.  Entitlement to service connection for a right hip 
condition.

6.  Entitlement to service connection for a left hip 
condition.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's January 2007 substantive appeal, he 
requested a hearing before a member of the Board, to be held 
at his local RO (Travel Board hearing).  He withdrew this 
request in April 2007.  

In January 2008 the RO advised the Veteran that a Travel 
Board hearing had been scheduled for a date in March 2008.  
If February 2008, the RO advised the Veteran that the hearing 
had been cancelled in accordance with the wishes he expressed 
in his April 2007 communication.

Later in February 2008, the Veteran contacted VA and 
indicated that he now desired to appear for the March 2008 
hearing.  The RO responded still later in February 2008, by 
telling the Veteran that his records were being transferred 
to the Board, and that if he had requested a hearing he would 
receive further information by separate letter.  He was 
apparently not afforded an opportunity to appear for the 
March 2008 or other Travel Board hearing.

The Veteran has a right to the requested hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).  This hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



